Wade, C. J.
This is an appeal from a judgment of the district court reversing the action of the board of county commissioners of Lewis and Clarke county in disallowing certain fees claimed by respondent from the county as probate judge thereof. The case is in all respects similar to that of Hedges v. The Board of Commissioners, decided at this term, to which reference is made (see ante, p. 280).
All that we wish to say in addition is, that in all cases where the commissioners are rightfully clothed with discretionary power or authority in the allowance of claims against the county, such discretion is not arbitrary, but it must be controlled by legal considerations, and when exercised is always subject to review by the courts.
The statute preserves the right of appeal from the board of commissioners to the district court in any and all cases where accounts against the county are disallowed. R. S. sec. 359, p. 483.
The judgment is affirmed, with costs.

Judgment affirmed.